  Case: 2:20-cv-05612-JLG-KAJ Doc #: 4 Filed: 11/23/20 Page: 1 of 3 PAGEID #: 10



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ANGELA ABRAM,

                       Plaintiff,

       v.                                             Civil Action 2:20-cv-5612
                                                      Judge James L. Graham
                                                      Magistrate Judge Jolson

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


                            REPORT AND RECOMMENDATION

       This matter is before the Undersigned on Plaintiff’s Motion for Leave to proceed in forma

pauperis under 28 U.S.C. § 1915(a)(1). (Doc. 1). Following her initial request to proceed in forma

pauperis, the Court ordered Plaintiff to submit a supplemental memorandum supporting her

request, on or before November 11, 2020. (Doc. 3). In that Order, the Court directed Plaintiff to

supply the Court with information on “income she receives from any source, including any

government assistance,” as well as “a complete list of her monthly expenses, including utilities,

groceries, transportation, etc.” (Id. at 1). As of November 23, 2020, Plaintiff has not submitted a

supplemental memorandum.

       To proceed in forma pauperis, Plaintiff must submit records reflecting that she cannot pay

the Court’s filing fee without depriving herself the “necessities of life.” Adkins v. E.I. DuPont de

Nemours & Co., Inc., 335 U.S. 331, 339 (1948) (internal quotation marks omitted). Although

Plaintiff need not be totally destitute to proceed in forma pauperis, paying the filing fee must pose

more than a mere hardship. See Foster v. Cuyahoga Dep’t of Health & Human Servs., 21 F. App’x

239, 240 (6th Cir. 2001) (noting that “the question is whether the court costs can be paid without

undue hardship”). Consequently, unless it is clear that the one-time payment of the Court’s filing
  Case: 2:20-cv-05612-JLG-KAJ Doc #: 4 Filed: 11/23/20 Page: 2 of 3 PAGEID #: 11




fee will render Plaintiff unable to provide for herself, the Court cannot grant her in forma pauperis

status. See Adkins, 335 U.S. at 339.

       The Court cannot make this finding here. Based on the information Plaintiff has provided

thus far, it is unclear whether paying the one-time filing fee of $400.00 would impose an undue

hardship upon her. By not filing a supplemental memorandum as ordered, Plaintiff has failed to

comply with the Court’s directions to supplement the record. As a result, on the record before it,

the Court has no basis to conclude that paying the filing fee in this case would cause Plaintiff to

deprive herself the necessities of life. Accordingly, it is RECOMMENDED that Plaintiff’s

Motion for Leave to Proceed in forma pauperis (Doc. 1) be DENIED without prejudice.

                                       Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                   2
  Case: 2:20-cv-05612-JLG-KAJ Doc #: 4 Filed: 11/23/20 Page: 3 of 3 PAGEID #: 12




      IT IS SO ORDERED.



Date: November 23, 2020                     s/ Kimberly A. Jolson
                                            KIMBERLY A. JOLSON
                                            UNITED STATES MAGISTRATE JUDGE




                                        3
